         Case 1:21-cr-00292-RCL Document 30 Filed 04/09/21 Page 1 of 17




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                              )
 UNITED STATES OF AMERICA
                                              )
                                              )    Case No. 21-MJ-296 (GMH)
 v.                                           )
                                              )
                                              )
CHRISTOPHER WORRELL,                          )
                                              )
 Defendant.                                   )



       OPPOSITION TO THE GOVERNMENT’S MOTION TO CONTINUE AND
             TO EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT
       Defendant, Christopher Worrell, by and through his counsel, urges the District Court to

deny the Government’s Motion to Continue and Exclude Time under the Speedy Trial Act. The

Supreme Court has held a defendant's assertion of his speedy trial right is entitled to strong

evidentiary weight in determining if the defendant is being deprived of the right. Barker v. Wingo,

407 U.S. 514, 531–32 (1972). Mr. Worrell emphatically opposes any waiver of his speedy trial

right while he remains incarnated by the Government with no offer of bail.

       Further, both the best interests of the public and the best interests of Mr. Worrell,

particularly regarding safety, due to his Non-Hodgkin's lymphoma, weigh in favor of upholding

Mr. Worrell’s speedy trial right. Allowing the Government to detain Mr. Worrell any longer than

necessary poses a far greater harm than any benefit gained from servicing the Government’s desire

to investigate further undefined sources of evidence, which lack relevance to Mr. Worrell’s case.

       The Government would gain little from their requested 60-day delay, other than continuing

to detain Mr. Worrell without any finding of guilt. The interests in Mr. Worrell’s health and safety

are particularly weighty as the Government continues to fight to keep him detained despite his
         Case 1:21-cr-00292-RCL Document 30 Filed 04/09/21 Page 2 of 17




worsening symptoms of Non-Hodgkin's lymphoma, and the increased risks he faces from COVID-

19. Mr. Worrell experiences severely elevated risks from COVID-19 because his comorbid

conditions significantly weakening his immune system. Mr. Worrell asks the Court not infringe

on his right to a speedy trial for the following reasons.

  I.   FACTUAL BACKGROUND
       On January 6, 2021, Mr. Worrell, along with his live-in girlfriend, traveled to Washington

D.C. to listen to then-President Donald Trump speak and to exercise their First Amendment Rights

to protest the 2020 Presidential Election. Mr. Worrell attended the rally on the National Mall and,

given the violence that had been committed against other people lawfully asserting their First

Amendment Rights in Washington D.C. over the prior year, wore a tactical vest and legally carried

pepper spray for protection.

       Following the Stop the Steal Rally, Mr. Worrell, along with thousands of other people,

walked from the Mall to Capitol Hill, to continue to protest. The situation devolved from peaceful

to violent, when individuals in the group of protestors began pushing up against barricades and

breaking into the Capitol Building. Mr. Worrell, as shown by video clips he recorded on that day

repeatedly yelled for peace and backed away as officers began to fire tear gas into the crowd.

Another clip from Mr. Worrell’s phone captures him saying to an officer, “I'm not coming

through,” when he bumped into a barricade while trying to back away from the chaos.

       At some point, Mr. Worrell observed individuals, who he believed to be Antifa, pushing

up a short set of stairs towards a thin line of police officers and discharged his pepper spray towards

these individuals. The Government contends that Mr. Worrell was discharging his pepper spray

towards the officers; however, they have offered no clear evidence to support this contention and

concedes they “do not currently know with certainty the target at which WORRELL was
         Case 1:21-cr-00292-RCL Document 30 Filed 04/09/21 Page 3 of 17




spraying.” The Government bases its allegations on a number of photographs they have already

discovered and which provide little clarity about the intended or actual target of Mr. Worrell’s

pepper spray use.

       While many protestors eventually broke through the police officers’ lines and entered the

Capital Building, Mr. Worrell backed away and did not enter the building. Mr. Worrell soon

returned home to Florida. These facts are not contested.

       Within a week, the FBI received tips about Mr. Worrell’s alleged conduct on January 6,

2021, and the FBI spoke to him on January 18, where he admitted to being in D.C. but denied

wrongdoing. When Mr. Worrell eventually learned that an arrest warrant was issued, he

coordinated with the FBI to voluntarily turn himself in.

       Mr. Worrell was granted pretrial release subject to strict conditions by a Florida Magistrate

Judge, however, when the Government requested an emergency stay and review of that order, it

was granted, and Mr. Worrell has since been detained without bond. Upon detention, Mr. Worrell

lost access to his cancer medication due to jail policy, and he has developed lesions, nodes, and

painful, itchy patches that have spread across his body. When Mr. Worrell had finally surpassed

the hurdles to get his medication, the Government transferred him to a new facility, resetting the

process to get him the medication.

       Mr. Worrell requested an emergency rehearing of his detention order based on his

worsening cancer symptoms and the accompanying risk to COVID-19. The Government opposed

this motion, arguing, in part, that COVID-19 was an insubstantial risk based on the effective

policies of the Department of Corrections. Mr. Worrell continues to dispute the order of detention

pending trial, and the Government continues to oppose these steps. Now the Government seeks to
           Case 1:21-cr-00292-RCL Document 30 Filed 04/09/21 Page 4 of 17




delay the proceedings at a substantial risk to Mr. Worrell’s health and constitutional right to a

speedy trial.

 II.   STANDARD OF REVIEW
       The right to a speedy trial is a fundamental right. Kloper v. North Carolina, 386 U.S. 213

(1967). While the court may grant some exceptions, these exceptions are limited by both

Constitutional and statutory limits. See Barker v. Wingo, 407 U.S. 514, 530 (1972); 18 U.S.C.

3161(h).

       Constitutionally, a balancing test requires consideration of the following factors: Length of

delay, the reason for the delay, the defendant's assertion of his right, and prejudice to the defendant.

Barker, 407 U.S. at 530. In deciding whether to grant a continuance and excluding the continued

time from the Speedy Trial Act, the Court may only allow the exclusion of time if the judge finds

that “the ends of justice served by taking such action outweigh the best interest of the public and

the defendant in a speedy trial” and records those findings. Bloate v. United States, 559 U.S. 196,

210 (2010), See United States v. Rivera Const. Co., 863 F.2d 293, 295–96 (3d Cir. 1988).

       Congress wanted to ensure that “a district judge considering burdening the right to a speedy

trial would give careful consideration when balancing the need for delay against “the interest of

the defendant and of society in achieving speedy trial.” S.Rep. No. 1021, 93d Cong., 2d Sess. 39

(1974). This requires an individualized factual finding by the Court analyzing the case-specific

facts pertaining to the defendant. See Bloate, 559 U.S. at 205–06.

       Notably, the Court may not grant a motion to stay proceedings and exclude time where

“general congestion of the court's calendar, or lack of diligent preparation or failure to obtain

available witnesses on the part of the attorney for the Government.” 18 U.S.C. 3161 (h)(7)(C).
         Case 1:21-cr-00292-RCL Document 30 Filed 04/09/21 Page 5 of 17




This prevents the Government from prematurely bringing charges against defendants and then

moving to confine those individuals without any finding of guilt.

III.   ARGUMENT
       Mr. Worrell is entitled to his speedy trial right as both the interests of the public and Mr.

Worrell weigh in favor of a speedy trial. Section 3161 of Title 18, United States Code, requires

that the trial must commence within seventy (70) days from the filing date of the information or

indictment, or from the date the defendant first appears before a judicial officer of the court in

which the charge is pending, whichever is later. 18 U.S.C. § 3161(c)(1). “A criminal defendant’s

right to a speedy trial is ‘one of the most basic rights preserved by our Constitution.’” Klopfer v.

North Carolina, 386 U.S. 213, 226, 87 S. Ct. 988, 995, 18 L. Ed. 2d 1 (1967). Congress chose to

safeguard this important right through the rigid procedural requirements of the Speedy Trial Act.”

United States v. Ammar, 842 F.3d 1203, 1212-13 (2016).

       The Speedy Trial Act excludes certain periods of time for purposes of computing the time

within which trial must commence. Among those exclusions is an exclusion for time periods in

which the court makes a finding that the ends of justice outweigh the defendants’ and the public’s

interest in a speedy trial. Id. at § 3161(h)(7)(A). The following statutory factors are to be

considered in determining whether the ends of justice served by granting the continuance sought

by the Government outweigh Mr. Worrell’s and the public’s best interests in a speedy trial:

  i.   Whether the failure to grant such a continuance in the proceeding would likely make a

       continuation of such proceeding impossible, or result in a miscarriage of justice.

 ii.   Whether the case is so unusual or so complex, due to the number of defendants, the nature

       of the prosecution, or the existence of novel questions of fact or law, that it is unreasonable
         Case 1:21-cr-00292-RCL Document 30 Filed 04/09/21 Page 6 of 17




        to expect adequate preparation for pretrial proceedings or for the trial itself within the time

        limits established by this section.

 iii.   Whether, in a case in which arrest precedes indictment, delay in the filing of the indictment

        is caused because the arrest occurs at a time such that it is unreasonable to expect return

        and filing of the indictment within the period specified in section 3161(b) [18 USCS §

        3161(b)] or because the facts upon which the grand jury must base its determination are

        unusual or complex. (iv) Whether the failure to grant such a continuance in a case which,

        taken as a whole, is not so unusual or so complex as to fall within clause (ii), would deny

        the defendant reasonable time to obtain counsel, would unreasonably deny the defendant

        or the Government continuity of counsel, or would deny counsel for the defendant or the

        attorney for the Government the reasonable time necessary for effective preparation, taking

        into account the exercise of due diligence.

18 U.S.C. § 3161(h)(7)(B). This list of factors is not exhaustive. Id. When these factors are

considered and weighed against Mr. Worrell’s and the public’s interest in a speedy trial, the

balance falls in favor of denying the Government’s motion to continue and to exclude time under

the Speedy Trial Act.

        The Government argues a continuance is warranted pursuant to sections (i), (ii), and (iv)

of 18 U.S.C. § 3161(h)(7)(B). In doing so, it focuses upon pretrial preparation time; specifically,

the volume of discovery it must process in this case. Dkt. No. 25, pp. 5-6. The Government has

enormous resources available to it as it processes the investigative materials, analyzes the materials

for production purposes, and produces them. The Government states that “multiple law

enforcement agencies” were involved in the events of January 6, 2021, and that even more local,

state, and federal agencies and field offices have been involved in investigations related to the
          Case 1:21-cr-00292-RCL Document 30 Filed 04/09/21 Page 7 of 17




events. Id. at pp. 2-3. Each of these agencies has staff of their own who will assist the Government

with preparing investigative materials for production in discovery. With the exercise of due

diligence and the efficient use of the enormous resources which the Government has at its disposal,

the Government will have adequate time to prepare the case for trial effectively.

        This case (as opposed to the collective entirety of all of the cases the Government is

presently handling relating to the events of January 6, 2021) is not so complex that it is

unreasonable to expect adequate preparation for pretrial proceedings or trial itself within the limits

prescribed by the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(B)(ii), (iv). Nor is the case so complex

that failure to grant the Government’s request for a continuance would result in a miscarriage of

justice. Id. at § 3161(h)(7)(B)(i). Adequate time remains for the Government and for Mr. Worrell

to prepare for trial. The Government’s motion for excludable delay on the basis of needing

additional time for pre-trial preparation is at the best premature – Mr. Worrell has not been

arraigned prior to the Government filing its motion requesting a continuance.

        Additionally, Mr. Worrell also has an interest which must be acknowledged, weighed, and

protected. This Court must determine whether the interests served by granting the Government’s

requested continuance outweigh Mr. Worrell’s and the public’s, right to a speedy trial. Part of Mr.

Worrell’s interest in a speedy trial in this regard is directly tied to the fact that he is subject to pre-

trial detention without bond.

        Being detained and held without bond has caused significant emotional distress to Mr.

Worrell, and will continue to do so. Mr. Worrell has a right to a speedy trial, and that right

recognizes that pre-trial detention and a lengthy period of delay leading up to trial only magnifies

the stress, uncertainty, psychological pressure and damage to which a defendant in custody is

subject. See Strunk v. United States, 412 U.S. 434, 439 (1973). This psychological pressure can
         Case 1:21-cr-00292-RCL Document 30 Filed 04/09/21 Page 8 of 17




ultimately cause an impairment in Mr. Worrell’s defense due to “dimming memories and loss of

exculpatory evidence” as a result of “oppressive pretrial incarceration”. See Doggett v. United

States, 505 U.S. 647, 654 (1992).

       The statutory factors outlined in 18 U.S.C. §§ 3161(h)(7)(A) and (B)(i)(ii), and (iv) weigh

in favor of denying the Government’s Motion to Continue and to Exclude Time Under the Speedy

Trial Act. Mr. Worrell’s right to a speedy trial outweighs the factors set forth by the Government

in its motion, and the motion should therefore be denied.

       A.    Mr. Worrell’s case is not overly complex due to the number of defendants, the
             nature of the prosecution, or the existence of novel questions of fact or law,
             that it is unreasonable to expect adequate preparation for pretrial
             proceedings.
       The Government spends a substantial portion of their motion discussing the total number

of defendants the United States is currently prosecuting for actions on January 6, and the extensive

discovery necessary to prosecute those cases even though these other cases are, legally speaking,

unrelated. See United States’ Motion to Continue and to Exclude Time Under the Speedy Trial

Act, *1-3. The fact that the Government is currently involved in prosecuting thousands of cases,

including hundreds of protestors from January 6, has no bearing on the factors the Court should

consider. See 18 U.S.C. 3161(7)(b)(ii).

       When considering the factors in the Speedy Trial Act, the Court must make factual findings

based on the individual circumstances of each proceeding. See Bloate, 559 U.S. at 203–04. Mr.

Worrell’s case must be considered in light of his case, and his case alone. See id. The Government

spends little time informing the Court of the facts specific to Mr. Worrell’s case that would make

it overly complex. See United States’ Motion to Continue and to Exclude Time Under the Speedy

Trial Act. There is a single defendant, Mr. Worrell, in this case before the Court. While the
         Case 1:21-cr-00292-RCL Document 30 Filed 04/09/21 Page 9 of 17




Government listed a number of cases supporting the contention that Courts have granted these

motions where there is voluminous discovery or complex cases, all the cases cited by the

Government involve at least one co-defendant. See United States’ Motion to Continue and to

Exclude Time Under the Speedy Trial Act, *6-8. Here, there are none, and as such, all the cases

cited by the Government do not support a waiver of the speedy trial right in this case.

       The nature of the prosecution is likewise not overly complex when considering only Mr.

Worrell’s alleged conduct. He is charged with trespass, obstruction of official proceedings, and

assault, not the complex wire fraud, security fraud, or conspiracy charges the Government attempts

to analogize this case to. See United States v. Vernon, 593 F. App’x 883, 886 (11th Cir. 2014);

United States v. Gordon, 710 F.3d 1124, 1157-58 (10th Cir. 2013); United States v. Lewis, 611

F.3d 1172, 1177-78 (9th Cir. 2010). The thousands of documents or financial records of discovery

required for those cases are not present in this case. Nor have there been substantial last-minute

changes to the charges alleged. See United States v. Bell, 925 F.3d 362, 374 (7th Cir. 2019) (Where

only five days before trial thousands of pages of additional discovery and eight hours of video

were entered, as well as new previously unforeseen counts). Mr. Worrell is not charged with

entering the Capitol building nor is he charged with planning or coordinating the incident, in those

cases perhaps discovery would be voluminous enough to warrant excluding time under the Speedy

Trial Act.

       As it stands, Government has made no factual statements, regarding Mr. Worrell’s

particular case, about the amount of evidence it still needs to parse through, what the Government

expects to gain from this evidence, when the Government expects to be finished with this task, or

if they intend to ask for further extensions. See United States’ Motion to Continue and to Exclude

Time Under the Speedy Trial Act. This generic motion for a waiver of the right to a speedy trial
        Case 1:21-cr-00292-RCL Document 30 Filed 04/09/21 Page 10 of 17




creates a situation ripe for abuse. See United States v. Piontek, 861 F.2d 152, 154 (7th Cir. 1988)

(The is potential for abuse of may be particularly acute where the district court routinely allows

time for filing motions frustrating the defendant’s speedy trial rights).

       Similarly, the Government does not contend, nor is it true that this case involves novel

questions of fact or law. In sum, none of the factors that make a case unduly complex, justifying a

stay of proceedings and exclusion of time under the Speedy Trial Act are present in this case. The

Government fails to describe how Mr. Worrell’s particular case warrants granting this motion. In

fact, Mr. Worrell’s name only appears once in the entire body of the Government’s motion, and

factual references to him and his alleged conduct are few and far between. See United States’

Motion to Continue and to Exclude Time Under the Speedy Trial Act.

       It's unclear how the Government expects the Court to make sufficient particularized

findings of fact or law regarding Mr. Worrell’s particular proceeding with such general statements

about the January 6 prosecutions. See Bloate, 559 U.S. at 205–06 (finding that the factors apply to

“proceedings concerning the defendant”). In light of these deficiencies in the Government’s

motion, it should be denied.

       Finally, the Government has failed to cite any case law analogous to Mr. Worrell’s case.

The only precedent the government has cited to in support of a court granting a waiver of the

speedy trial right over defense counsel’s objection is that of United States v. Bell. 925 F.3d at 374

(7th Cir. 2019). However, the facts in Bell are entirely distinguished from the facts of this case. In

Bell the court only overruled the defendant's objection when an unexpected and sudden

development manifested in the case, a mere five days before trial. Id. In Bell one thousand pages

of new discovery material and eight hours of recordings along with newly added counts all

unexpectedly arose just five days before trial, justifying a sua sponte delay of the speedy trial. Id.
        Case 1:21-cr-00292-RCL Document 30 Filed 04/09/21 Page 11 of 17




       In Mr. Worrell’s case the Government has not alleged any new and unexpected discovery

material has come to light. The Government likewise has not alleged they need additional time to

file any new charges not already included in their complaint. Further, Mr. Worrell has not even

been indicted as of this date, leaving the government with more than their full seventy-day window

to prepare for trial, far from the meager five days in Bell. 18 U.S.C.A. § 3161 (West), Bell, 925

F.3d at 374.

       As previously stated, the Court may not grant a motion to stay proceedings and exclude

time where “general congestion of the court's calendar, or lack of diligent preparation or failure to

obtain available witnesses on the part of the attorney for the Government.” 18 U.S.C. 3161

(h)(7)(C). Mr. Worrell should not be deprived of his speedy trial right simply because the

Government lunged into this case prematurely and now feels unprepared when reflecting on their

caseload.

       B.     The Public Interest in a Speedy Trial is Not Outweighed by the Ends of Justice
              Served in Delay.
       The interests of the public must be considered when making a determination regarding

continuances and exclusion of time under the Speedy Trial Act. Bloate, 559 U.S. at 210. The public

has an interest in promoting speedy trials because “lengthy pretrial detention is costly. The cost of

maintaining a prisoner in jail varies from $3 to $9 per day, and this amounts to millions across the

Nation. In addition, society loses wages which might have been earned, and it must often support

families of incarcerated breadwinners.” Barker v. Wingo, 407 U.S. 514, 520–21, (1972). In Mr.

Worrell’s case this concern is elevated as he requires expensive cancer treatment and previously

was gainfully employed supporting his family and child.

       Furthermore, “If an accused cannot make bail, he is generally confined....in a local jail.

This contributes to the overcrowding and generally deplorable state of those institutions. Lengthy
         Case 1:21-cr-00292-RCL Document 30 Filed 04/09/21 Page 12 of 17




exposure to these conditions ‘has a destructive effect on human character and makes the

rehabilitation of the individual offender much more difficult.” Id. With continued overcrowding

in jails across the nation and given that Mr. Worrell even if convicted will likely one day be

rereleased into society these public concerns are also weighty.

        The Government’s motion lacks any explanation regarding these interests or discussion of

how or what ends of justice outweigh these factors. See United States’ Motion to Continue and to

Exclude Time Under the Speedy Trial Act. Rather than explain how this factor is outweighed, the

Government merely states it is so. Id. Accordingly, the Government’s motion should be denied.

        C.     The Interest of Defendant in a Speedy Trial is Not Outweighed by the Ends of
               Justice Served in Delay.
        In making the motion to stay proceedings and exclude time under the Speedy Trial Act, the

Government failed to instruct the Court on any facts it should consider when weighing the factors

required by statute. See 18 U.S.C. § 3161(h)(7)(A), (B)(i), (ii), and (iv). The Government, tellingly,

failed to describe the interests Mr. Worrell has in maintaining his right to a speedy trial, particularly

as the Government refuses to release him on any bail conditions.

        The Supreme Court has identified three interests that defendants, like Mr. Worrell, have in

the right to a speedy trial: “(i) to prevent oppressive pretrial incarceration; (ii) to minimize anxiety

and concern of the accused; and (iii) to limit the possibility that the defense will be impaired.”

Barker, 407 U.S. at 532. Noting that the most serious of these interests is the impairment of the

defense “because the inability of a defendant adequately to prepare his case skews the fairness of

the entire system.” Id.

        The Court also emphasized that pretrial detainees suffer even harsher penalties in delay of

their trials stating,
         Case 1:21-cr-00292-RCL Document 30 Filed 04/09/21 Page 13 of 17




                The time spent in jail awaiting trial has a detrimental impact on the individual. It
       often means loss of a job; it disrupts family life; and it enforces idleness. Most
       jails offer little or no recreational or rehabilitative programs. The time spent in jail
       is simply dead time. Moreover, if a defendant is locked up, he is hindered in his
       ability to gather evidence, contact witnesses, or otherwise prepare his defense.
       Imposing those consequences on anyone who has not yet been convicted is
       serious.
Id. at 33. The Government failed to address any of these considerations in their motion.

       The Court has also recognized that when a defendant is placed in jail prior to a trial without

bail, a significant emotional burden placed upon a detained defendant by a looming trial. Strunk,

412 U.S. at 439 (citing Smith v. Hooey, 393 U.S. 374, 379 (1969); United States v. Ewell, 383 U.S.

116, 120 (1966)).

       In Strunk, the Court analyzed the defendant’s Sixth Amendment right to a speedy trial,

rather than his statutory speedy trial rights set forth in 18 U.S.C. § 3161 et seq. However, because

this Court must balance the interests served by the continuance the Government seeks against Mr.

Worrell’s interest in a speedy trial, the case is instructive on the nature of Mr. Worrell’s interest in

a speedy trial. The anxiety and psychological burden placed upon a defendant by lengthy pretrial

incarceration threatens to produce “oppressive pretrial incarceration”, “anxiety and concern of the

accused,” and “the possibility that the [accused’s] defense will be impaired” by dimming memories

and loss of exculpatory evidence. Doggett v. United States, 505 U.S. 647, 654 (1992) (citing

references omitted).

        The pre-trial incarceration Mr. Worrell faces as he continues to be detained has created

the anxiety and oppression recognized by Doggett. 505 U.S. at 654. Already, the threat and

uncertainty surrounding a lengthy period of pre-trial incarceration is placing a significant and

damaging psychological burden on Mr. Worrell. Doggett also recognized that excessive pre-trial

delays can actually impair a defendant’s ability to defend at trial due to dimming memories and
        Case 1:21-cr-00292-RCL Document 30 Filed 04/09/21 Page 14 of 17




loss of exculpatory evidence. Id. Consequently, Mr. Worrell’s defense may also be prejudiced due

to dimming memories and the loss of exculpatory evidence due to his lengthy pretrial detention

hampering his efforts to contribute to his own defense. If delays are granted, the anxiety, concern,

and burden on Mr. Worrell is expected to be enormous – so enormous that it may ultimately impair

his ability to assist in his defense meaningfully.

       These factors are particularly relevant for Mr. Worrell, who is at risk not only of impairing

his right to a fair trial, but also of contracting COVID-19 while awaiting trial. Mr. Worrell is

particularly vulnerable to the deadly disease because of his Non-Hodgkin's lymphoma diagnosis.

This cancer attacks the white blood cells in the body and impairs the immune response, making it

much more likely that Mr. Worrell would suffer extremely severe symptoms, or even death from

COVID-19.

       This risk is not attenuated either, Mr. Worrell has already begun to suffer as a result of his

pretrial detention. Due to his inability to access his medication at the Charlotte County Jail, Mr.

Worrell began to develop nodes, lesions, and itchy patches that began on his face and neck and

have since spread across his body. While Counsel and the Government were in the final stages of

coordinating Mr. Worrell’s receipt of medication for his cancer, the Government transferred Mr.

Worrell, first to Grady County Jail in Oklahoma, and then presumably, to Washington D.C. where

he is expected to arrive by April 9. During this travel he will not receive his medication and upon

arrival at the DC Jail, substantial coordination will once again take place before he gets his

treatment.

       Furthermore, while incarcerated pretrial, Mr. Worrell is at a far greater risk of contracting

COVID-19, than if he were released. See “A State-by-State Look at Coronavirus in Prisons”, The

Marshall     Project,     https://www.themarshallproject.org/2020/05/01/a-state-by-state-look-at-
        Case 1:21-cr-00292-RCL Document 30 Filed 04/09/21 Page 15 of 17




coronavirus-in-prisons. This risk is especially great when he is being transferred between multiple

states, over nearly half the country, over the course of a few days. Despite low case counts currently

reported in the DC Jail, close contact with even one positive person could mean incapacitation or

death for Mr. Worrell.

       During pretrial detention hearings, the Government had argued that the risk of COVID-19

is not substantial, and that the outbreaks had largely been contained. Now, only two days later, the

Government has reversed course and is asking the Court to allow it more time because of COVID-

19. The coronavirus pandemic should be considered by the Court in its determination regarding

the Government’s request for a continuance, however, it properly weighs against the

Government’s position. A continuance substantially increases the risk to Mr. Worrell in light of

his pretrial detention and the COVID-19 pandemic. As a result of these factors, the interests of the

Defendant, Mr. Worrell, substantially outweigh the unspecified benefits the government would

receive in granting their continuance.

IV.    CONCLUSION
       The Government has failed to articulate precisely what benefits the Government would

receive in regard to Mr. Worrell’s particular case if its continuance and exclusion of time were

granted. The Government misconstrues case law concerning multiple co-defendants or overly

complex cases in an attempt to apply it to all cases arising out of January 6 despite no codefendants

being charged in this case. The Government failed to articulate any facts specific to Mr. Worrell’s

case that apply to the Speedy Trial Act factors. The Government also failed to adequately address

the interests of either the public or Mr. Worrell when it argued that the balancing test weighed in

favor of the ends of justice. Given Mr. Worrell’s pretrial detention, elevated risk in relation to

COVID-19, and the relative simplicity of this case considering the charges brought against Mr.
        Case 1:21-cr-00292-RCL Document 30 Filed 04/09/21 Page 16 of 17




Worrell, no waiver of the Speedy Trial Act should be granted. For these reasons, Mr. Worrell

strongly opposes the loss of his rights to a speedy trial and requests the Court deny the

Government’s motion.


Dated: April 9, 2021                      Respectfully Submitted,


                                          /s/ James F. Kelly
                                          John M. Pierce (PHV admitted)
                                          James F. Kelly (PHV admitted)
                                          PIERCE BAINBRIDGE P.C.
                                          355 S. Grand Avenue, 44th Floor
                                          Los Angeles, CA 90071
                                          Tel: (213) 400-0725

                                          Attorneys for Defendant Christopher Worrell
           Case 1:21-cr-00292-RCL Document 30 Filed 04/09/21 Page 17 of 17




                                 CERTIFICATE OF SERVICE

          I hereby certify that, on April 9, 2021, this motion and the accompany declaration was

filed via the Court’s electronic filing system, which constitutes service upon all counsel of

record.

                                               /s/ James F. Kelly
                                               James F. Kelly
